Citation Nr: 0216375	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from January 1944 
to May 1946.  He died in November 1997.  The appellant is the 
veteran's widow.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from March 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Roanoke, Virginia.

The Board in December 2000 remanded the case for further 
development.  The development was completed and the case was 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran died in November 1997.  Service connection 
was then in effect for bilateral trench foot, evaluated as 10 
percent disabling.

3.  The veteran's certificate of death lists the cause of 
death as cardiogenic shock, due to or as a consequence of 
coronary artery disease.

4.  The preponderance of the evidence is against finding that 
the cause of the veteran's death was incurred or aggravated 
during his active duty service, or that it developed during 
any applicable post-service presumptive period.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312, 
3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  The appellant was 
afforded adequate notice of the provisions of the VCAA and 
her entitlement to assistance in development of her claim by 
Board remand in December 2000.   The claim was properly 
developed as evidenced by the RO's actions to obtain all 
indicated pertinent VA and private medical records.  The 
appellant was afforded adequate notice of all these records 
and their consideration in her claim.  She was also notified 
that the RO found that the preponderance of the evidence was 
against her claim in a June 2002 supplemental statement of 
the case.  The appellant was also informed of what evidence 
would be necessary to establish entitlement to service 
connection for the cause of the veteran's death.  In July 
2002, the appellant acknowledged her receipt of this notice 
and of the developed record, and requested that her appeal be 
forwarded to the Board without further delay.  

Development requested by the Board in December 2000 included 
obtaining medical records indicated in the record and/or 
documenting attempts to obtain these records, and obtaining 
an opinion from a VA cardiologist.  This opinion was to 
address the etiological relationship, if any, between the 
cause of the veteran's death and his service and any service-
connected disability.  These developments were completed 
prior to return of the case to the Board.  Thus, the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has not identified any additional evidence in 
support of her claim.  Remanding to afford the RO an 
opportunity to document their consideration of the claim in 
light of the implementing regulations would serve to further 
delay resolution of the claim with no benefit flowing to the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The statement of the case, the Board's remand, and the 
supplemental statement of the case provided notice to the 
appellant of what all the evidence of record revealed.  These 
documents also provided notice why this evidence was 
insufficient to award service connection for the cause of 
death, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless. Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
if a cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2002).

The appellant contends, in essence, that the veteran had a 
vascular bypass surgery of the leg necessitated by conditions 
causally associated with his service-connected trench foot, 
and that he died as a result of anesthesia or other 
conditions of that surgery.  The medical record as a whole, 
however, contains no medical evidence to support this theory.  
VA had a medical expert review the medical record, inclusive 
of the veteran's medical records contained within the claims 
folder dating from service until death, and terminal 
hospitalization records from Sentara Leigh Hospital, Norfolk, 
Virginia.  

In this March 2002 report, the cardiologist noted that the 
veteran had a history of severe coronary artery disease, with 
coronary artery bypass surgery performed in 1983, and severe 
ischemic cardiomyopathy with a significantly decreased left 
ventricular ejection fraction in February 1993.  The reviewer 
noted that the veteran's November 1997 left femoral-popliteal 
and popliteal-tibial bypass graft, was necessitated by 
occlusion of the left superficial femoral artery and 
popliteal arterial disease, and that the veteran died of 
cardiogenic shock on November 28, 1997.  The death 
certificate confirms that the veteran died of cardiogenic 
shock, due to or as a consequence of coronary artery disease.  
An autopsy was not performed.  

On review of the claims folder, the reviewer observed that 
the veteran had moderate trench foot in the winter of 1944 to 
1945.  The condition was then manifested by swollen, cold, 
moist, pink toes.  Reportedly, the veteran's residuals were 
manifested by recurrent complaints of cold feet and pain in 
the feet, which were common residuals of trench feet.  The 
reviewer noted that in 1966 dorsalis pedis pulses were normal 
in both feet.  The VA medical reviewer noted that the veteran 
also had a history of smoking as well as of Type II diabetes 
mellitus.  

The VA medical reviewer concluded that the veteran died 
following the vascular surgery performed on the superficial 
femoral artery, that he had severe cardiomyopathy, and that 
he probably died of cardiogenic shock possibly aggravated by 
the administration of general anesthesia.  The reviewer found 
no scientific evidence supporting the conclusion that the 
veteran's cardiovascular disease was causally related to his 
service-connected trench foot.  The reviewer further 
concluded that the cardiovascular disease which necessitated 
the superficial femoral artery surgery prior to death in all 
probability had nothing to do with the veteran's service-
connected trench foot.  The reviewer noted that trench foot 
or frostbite of the type suffered by the veteran involved 
only the small arteries of the feet or toes, and there was no 
scientific evidence supporting an association between that 
disease entity and the severe vascular disease that 
necessitated the interventional superficial femoral artery 
surgery.  The more likely candidates contributing to 
peripheral vascular involvement were his nonservice connected 
diabetes mellitus and history of smoking.  Hence, the 
reviewer concluded that the veteran's death, though related 
to arteriosclerotic cardiovascular disease, was in no way 
related to his service-connected trench foot.  

The Board finds that the VA medical reviewer's findings and 
conclusions are all entirely supported by the medical records 
contained within the claims folder, and are uncontradicted by 
any medical evidence in the claims folder.  Contrary evidence 
supportive of the appellant's theory of entitlement is not 
contained within the claims folder or even alluded to 
therein.  The appellant's representative in an August 2002 VA 
Form 646 points generally to the records of Dr. John E. 
Brush, a private vascular surgeon, as being supportive of the 
appellant's claim, including as indicating a causal 
relationship between the veteran's service-connected trench 
foot and the November 1997 surgery.  Dr. Brush did treat the 
veteran for his cardiovascular disease for several years 
prior to his death, and the claims folder does contain 
numerous records of such treatment, as well as medical 
statements, summaries, and reports by Dr. Brush dating from 
1993 to 1997.  The Board has, however, carefully reviewed all 
these medical records, statements, summaries, and reports, as 
did the March 2002 VA medical reviewer, and finds that they 
contain no medical statement, summary, report, or conclusion 
supportive of a causal link between trench foot and the cause 
of the veteran's death.  

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the 
appellant's own assertions that there is a relationship 
between the veteran's service connected trench foot and the 
cause of his death.  The appellant, however, as a layperson 
untrained in the field of medicine is not competent to offer 
an opinion which requires medical expertise, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, her own 
arguments do not provide a basis to grant the benefit sought 
on appeal.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

